DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This corrected notice of allowance is in response to the communication filed on 8/3/2022 regarding claim 4 as not listed as allowed. Claims 1, 3-5, 8-10, 12-23, and 25-28 have been allowed in this office action. 

Response to Arguments
Applicant’s arguments, filed 3/23/2022 with respect to the rejections of claims 1, 3-5, 8-10, 12-23, and 25-28 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn and with the examiner’s amendment below the claims 1, 3-5, 8-10, 12-23, and 25-28 have been allowed in this office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin T. Roddy, Reg. No. 50,577 on 07/12/2022.

Please amend claim 26 as follow:
Claim 26. (Proposed Amendment) A system comprising: 
a first device that stores at least a portion of a first taste profile of a first user, wherein the first taste profile is dynamically modified based on a first location of the first user; 
a second device that stores at least a portion of a second taste profile of a second user, wherein the second taste profile is dynamically modified based on a second location of the second user; and 
a server including a hardware processor, where the server is communicatively coupled to the first device and the second device, to receive the at least a portion of the dynamically modified first taste profile of the first user based on at least a first profile criteria, receive the at least a portion of the dynamically determined second taste profile of the second user based on at least a second profile criteria, 
determine an area of interest based at least on a commonality between the at least a portion of the first taste profile and the second taste profile, 
wherein at least one of the first taste profile and the second taste profile is based on a skip of one or more media items, wherein the at least one of the first taste profile and the second taste profile is based on at least one of the first user and the second user sharing one or more media items across a plurality of social media platforms, and to generate a playlist, comprising one or more media items, based on the determined area of interest and the skipped one or more media items from the at least one of the first taste profile and the second taste profile, 
where the media items of the generated playlist meet a first profile criteria threshold that corresponds with the first profile criteria and a second profile criteria threshold that corresponds with the second profile criteria, 
wherein the second profile criteria is different from the first profile criteria, wherein the server suggests an external taste profile of a third user to at least one of the first user and the second user for whom the playlist has been generated, and 
wherein the server updates the generated playlist based on the external taste profile of the third user when at least one of the first user and the second user selects to include the external taste profile of the third user.

Reasons for Allowance
Claims 1, 3-5, 8-10, 12-23, and 25-28 (re-numbered 1-23) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
In the appeal brief, applicant argued that the Roberts and Ingrassia references do not teach all the claimed subject matter which was confirmed by the conferees. 
Therefore, applied prior arts of record do not teach or fairly suggest the combined limitations of the claimed invention as recited in independent claims 1 and 26. 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed. Therefore, claims 1, 3-5, 8-10, 12-23, and 25-28 are allowed because they are patentable over the prior arts. 
If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



8/22/2022

/NARGIS SULTANA/Examiner, Art Unit 2164                

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164